Citation Nr: 0911930	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  03-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
chronic undifferentiated type, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 28, 1972 to 
August 30, 1972.  The appellant is the Veteran's mother.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to accrued benefits.  
The appellant perfected an appeal of the November 2002 rating 
determination to the Board.  In a July 2005 decision, the 
Board denied the claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2008, the Court issued a 
memorandum decision, vacated the Board's decision, and 
remanded the matter to the Board for further proceedings 
consistent with its decision.

In the brief filed at the Court on behalf of VA, the 
Secretary noted that the appellant limited her allegations of 
error to the issue listed on the title page and excluded the 
issue of entitlement to accrued benefits in connection with 
claims for service connection for residuals of a jaw injury 
and entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, which were claims also pending at the time of 
the Veteran's death.  The Secretary therefore urged the Court 
to find that the appellant had abandoned any other arguments 
not raised on appeal before the Court.  The Court's 
memorandum decision only addresses the psychiatric issue.  
Accordingly, the scope of the Board's review is limited to 
the psychiatric issue as well.  




FINDINGS OF FACT

1.  At the time of death, the Veteran had perfected an appeal 
on the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
chronic undifferentiated type.

2.  The January 1973 RO decision that denied entitlement to 
service connection for schizophrenia is final. 

3.  Some of the evidence added to the record since the 
January 1973 determination contributes to a more complete 
picture of the Veteran's disability and, when considered with 
the other evidence of record is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia, chronic undifferentiated 
type.

4.  The evidence clearly and unmistakably shows that the 
Veteran's psychiatric disorder existed prior to his entrance 
on active duty.

5.  The Veteran's preexisting psychiatric disorder was not 
aggravated by service beyond normal progress.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, chronic 
undifferentiated type, for the purpose of accrued benefits.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

2.  The criteria for establishing service connection for 
schizophrenia for accrued benefits purposes have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In March and September 2004 letters, the Appeals Management 
Center (AMC) notified the appellant of what is necessary to 
establish entitlement to accrued benefits.  The appellant was 
a very active participant in the claims process, submitting 
extensive argument and evidence.  Regardless, as entitlement 
to accrued benefits must be based upon the evidence in file 
on the date of death, no additional notice would aid the 
appellant in substantiating the claim.  Thus, there is no 
prejudice to the appellant by the adjudication of this claim.

Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(a) (2008). In Terry v. 
Principi, 367 F.3d 1291 (Fed. Cir. 2004) the Court of Appeals 
for the Federal Circuit held that the limit of recovery of a 
veteran's accrued benefits to a maximum two-year period of 
benefits under 38 U.S.C. § 5121(a) applies to benefits 
accrued at any two-year period of time, not only to the last 
two years of the Veteran's life.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 2002).

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where a veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.

A certificate of death reflects that the Veteran died in July 
2002.  The appellant's application for accrued benefits was 
filed in August 2002.  At the time of the Veteran's death, he 
had perfected an appeal to the Board of an April 2001 rating 
decision in which the RO reopened a previously disallowed 
claim of entitlement to service connection for schizophrenia 
but denied the claim on the merits.  

Although the April 2001 rating decision reopened the 
Veteran's previously denied claim of service connection for 
schizophrenia, case law mandates that the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim, despite 
the RO's determination.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Here, the Veteran's informal claim to reopen 
was received in May 2000, followed by a formal claim in 
August 2000.  Thus, his claim was filed prior to the revision 
in the regulation.  

Newly received evidence may be sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
a claim for service connection for schizophrenia is the RO's 
January 1973 determination.  That decision denied service 
connection for schizophrenia on the basis that the disorder 
pre-existed service and was not aggravated by the Veteran's 
short military tenure.  The RO found that the pathology noted 
during service was the normal progression of the disease and 
that pathology in excess of such normal progression of the 
disease was not demonstrated.  In the notice of decision 
letter dated in January 1973, the RO advised the Veteran of 
the denial of service connection and explained the Veteran's 
appeal rights; however, he did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  
However, the prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The relevant evidence of record at the time of the January 
1973 rating decision included the Veteran's service treatment 
records which reflected that his psychiatric condition was 
clinically evaluated as normal at his June 1972 induction 
examination.  During service he was diagnosed and treated for 
schizophrenia, chronic, undifferentiated type in August 1972.  
According to a Narrative Summary, the Veteran initially 
reported that his symptoms started prior to service in March 
1972 when he sprained his right wrist.  He indicated that his 
symptoms worsened in service during basic training.  He then 
later reported that his symptoms actually had their onset in 
service.  The Veteran's parents and brother were interviewed 
as well.  They contended that the Veteran's current 
psychiatric condition was in response to an incident 
(assault) that had occurred in basic training.  They 
maintained that prior to service, the Veteran "was an 
outgoing person and was in good health."  The convened 
Medical Board recommended the Veteran's discharge by reason 
of mental disability that existed prior to service and was 
not permanently aggravated thereby.  The August 1972 
separation examination report reflected these findings.  The 
DD Form 214 showed the Veteran was discharged on account of a 
disability.  Thereafter, a VA inpatient treatment record 
showed the Veteran was hospitalized in November 1972 during 
which time he was diagnosed with acute schizophrenic 
reaction.  

Relevant evidence received subsequent to the January 1973 
rating decision includes lay statements dated in 1999 and 
2000 from the appellant and the Veteran's two brothers, 
sister, and church pastor.  These statements assert that the 
Veteran had no problems prior to service and several note 
that when he returned he was a different person.  There is 
also an August 1972 statement from the Veteran's father that 
details the purported harassment and in-service assault the 
Veteran endured during his period of active service.  
Further, this statement, as well as other statements 
submitted by and on behalf of the Veteran, essentially 
contends that the Veteran's schizophrenia developed as a 
result of this harassment and assault, and provided 
additional details regarding the purported assault.  Also, 
additional post-service medical records show treatment and 
additional periods of hospitalization for the Veteran's 
schizophrenia through 2001.

In accordance with the August 2008 Court decision, the lay 
statements from the appellant and the Veteran's father, 
brothers, sister, and pastor received prior to his death are 
considered new and material evidence concerning observed 
behavior before and after the Veteran's service in support of 
the contention that the Veteran's psychiatric condition did 
not manifest until after he began his active service.  As new 
and material evidence has been received, the claim is 
reopened.

Turning to the merits of the claim, the Board notes that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2008)

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. §  1111.  A lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the 
preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Id.

Only such conditions as are recorded in examination reports 
are to be considered as noted.  A veteran's reported history 
of the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).  Determinations regarding the pre-existence of a 
disability should be based on medical judgment derived from 
accepted medical principles, and the clinical factors 
pertinent to the basic character, origin, and development of 
such injury or disease.  History conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles regarding incurrence, symptoms, and 
course of the injury or disease, together with all other lay 
and medical evidence concerning the inception, development, 
and manifestations of the impairment.  38 C.F.R. § 3.304(b).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the Veteran, nor any 
of the individuals who submitted statements in support of his 
claim (including the appellant) has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, their contentions cannot constitute 
competent opinions as to the etiology of the Veteran's 
psychiatric disorder.  

The Board acknowledges that the Veteran's schizophrenia was 
not noted on his June 1972 induction examination.  In fact, 
his psychiatric condition was clinically evaluated as normal 
on this examination.  Accordingly, he must be presumed to 
have been in sound condition at the time of his entry into 
active service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  Nevertheless, for the reasons stated below, the 
Board finds that the record clearly and unmistakably 
demonstrates that the schizophrenia did pre-exist service and 
was not aggravated therein.  38 U.S.C.A. § 1111.  

The Court has held that in determining whether a disorder 
pre-existed service all medically accepted evidence can be 
considered, including a recorded medical history and a 
medical opinion acquired several years after service.  
Harris, 11 Vet. App. at 456.

Here, the Veteran served on active duty for 63 days.  The 
Veteran was hospitalized on July 31, 1972 at Walson Army 
Hospital (WAH) and was transferred to the Valley Forge 
General Hospital (VFGH) on August 7, 1972.  Upon admission to 
VFGH he reported that his problems began in March 1972, which 
was prior to his entry into active duty.  When admitted to 
VFGH he reported that what particularly stressed him was 
separation from home and military life.  It was noted the 
excerpts from WAH concerning the history of his present 
illness were as follows: The Veteran reported he had always 
been concerned about sports, and had always been a good 
athlete.  He dated the onset of his present illness to 
approximately 4 months earlier when he sprained his wrist and 
was unable to play ball for awhile, and that he became 
increasingly preoccupied with "not being as good, not being 
able to make it less of a man."  He reported that he would 
think about this constantly and felt that his mind had taken 
over, and he would hear his own mind talk to him.  The report 
noted that the WAH summary also stated that he found that 
things were worse in basic training, that he came to the 
emergency room wishing electroshock treatments so that he 
could get over this and forget about it, that in his 
neighborhood in the past he was always thought of as 
"weird" because of his athletic problems, but paid no 
attention to this until 4 months ago when he began to become 
increasingly nervous, thinking that people were talking about 
him when he would walk down the street, etc.

The report also noted that the Veteran spoke with his parents 
and brother on the evening of the day of his admission to 
VFGH when they came to see him, and that all three of them 
were very upset and reported that the Veteran was pushed and 
his life threatened while in basic training, that an 
investigation was underway, and that this is what affected 
the Veteran.  Moreover, they stated that prior to coming into 
the service, the Veteran was an outgoing person and was in 
good health.  On the day following his admission to the VFGH, 
the Veteran changed his story somewhat, and reported that he 
was not concerned about his sprained wrist, and that he did 
not get upset until starting in the military.  He reported 
that on the day he arrived in the military he started being 
harassed over bringing too much equipment with him, and that 
he was upset over separation from home.  He also reported 
that after the first week he was reportedly threatened, 
possibly in a kidding manner, by a soldier with a knife.  He 
took this threat seriously.  

Further, he reported that a few weeks later his squad leader 
harassed him, and that in July the squad leader struck him 
twice in the jaw and threatened him.  He reported that 9 
stitches were required, and that he sought admission to the 
hospital because of fear of the man who struck him.  It was 
noted that in August, the Inspector General who was doing the 
investigation, reported that testimony from at least five 
troops at Ft. Dix indicated that the Veteran was slovenly, 
had poor hygiene at the Reception Center, and had to be 
forced to take a shower.  During the first week the Veteran 
was listless and exhibited a lack of cooperation.  He asked 
to go on pass the first week due to concern over his parents 
getting a divorce.  His parents came to see him, but no 
change in the Veteran was noted.  The Inspector General noted 
that the Veteran was generally slovenly, would not clean 
himself, his boots, or area, would wander away, and became 
progressively worse.  It was emphasized that these symptoms 
all occurred before the Veteran was allegedly threatened.

Psychological tests were recommended, which the Veteran 
agreed to take, but the Veteran's father indicated that he 
did not want his son taking the tests as advised by his 
civilian attorney because they could be used against him.  
Thereafter, the Veteran refused to take the tests.  The 
report also noted that the Veteran's mother was hoping that 
the Veteran would return to duty and seemed to deny that the 
Veteran had significant mental illness.  Also noted was that 
the Veteran's father indicated the difficulty he was having 
in accepting the fact that his son had not succeeded in the 
Army, although he did appear to beginning to accept his son's 
illness.

The lay statements of record indicate the Veteran had no 
psychiatric problems as a child or through high school, and 
the Pastor indicates the Veteran graduated in 1970.  However, 
the Veteran did not report having symptoms his whole life; 
rather, he indicated an onset of symptoms occurring a few 
months prior to his entrance on active duty.  None of the lay 
statements provide specific information of the Veteran's 
behavior in those months prior to service, although his 
younger brother did provide a general statement that the 
Veteran used to cut his parent's and grandparent's lawn until 
he went into service.  Thus, the Board assigns more weight to 
the Veteran's original assertion of hearing voices in his 
head following his wrist injury, as he was the only person 
with knowledge of what was happening in his mind.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis). This is more consistent with 
his presentation to the Emergency Room where he requested 
electric shock therapy to "get over this and forget about 
it".  While he subsequently disavowed such preexisting 
symptoms, this occurred after he spoke with family members, 
who the evidence reveals were almost desperate to have the 
Veteran remain in service.  In this regard, the family 
members were very angry and wanted him returned to duty, 
noted that a medical discharge would seriously impair his 
chances for employment, and advised the Veteran not to take 
psychological testing because it could be used against him.  
The letters presented as evidence in this case reflect a 
belief by his parents that the hospitalization and discharge 
were merely a cover up for a racial incident.  Moreover, the 
VFGH hospital report noted his mother was in denial as to his 
psychiatric disability and his father had difficulty 
accepting that the Veteran had not succeeded in the Army, but 
was beginning to accept the Veteran's situation.  Thus, the 
Board finds the Veteran's original statement upon seeking 
treatment to be more credible than his subsequent statement 
or those of his family members as to the onset of symptoms.

More importantly, the findings on the hospital report and by 
the Medical Board constitute the only competent medical 
evidence of record regarding whether this disability pre-
existed service.  While the entrance examination revealed no 
psychiatric disorder, the opinion by the Medical Board was 
based upon the Veteran's statements, evaluation during 
hospitalization, and testimony from others who had observed 
the Veteran during his first weeks in service.  In this 
regard, the testimony noted by the Inspector General 
referencing the Veteran's slovenly presentation at the 
Reception Center and listlessness during the first week, the 
Veteran's statements to medical personnel describing the 
nature and onset of symptoms four months previously, and the 
extensive evaluation during hospitalization, provide clear 
and unmistakable evidence that the Veteran's psychiatric 
disorder existed prior to service.  

Turning to whether the condition underwent an increase in 
service beyond normal progression, the only competent medical 
evidence in the record addressing this question is the 
Medical Board report, which found that the Veteran's 
psychiatric disorder was not permanently aggravated by 
service.  There is no medical opinion to the contrary.  
Moreover, at discharge from the hospital it was noted his 
condition was in partial remission, "with slight impairment 
of social and industrial adaptability resulting from his 
symptoms."  Thus, the only competent medical opinion of 
record regarding aggravation is against the claim.  The Board 
notes that this accrued claim must be decided based upon 
evidence in the file at the time of the Veteran's death.

In sum, the Board finds that the evidence of record clearly 
and unmistakably establishes the Veteran's psychiatric 
disorder existed prior to his entrance on active duty, and 
was not aggravated beyond the normal progress of the disorder 
by the Veteran's period of active duty.  Thus, service 
connection is not in order for an acquired psychiatric 
disorder and the claim for accrued benefits is denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, chronic undifferentiated 
type, for the purpose of accrued benefits is reopened, and 
the claim is granted to this extent only.

Entitlement to service connection for schizophrenia for 
purposes of accrued benefits is denied.


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


